Exhibit 10(u)

 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

EXECUTIVE CHANGE IN CONTROL,
INCENTIVE AND SEVERANCE AGREEMENT

 

THIS EXECUTIVE CHANGE IN CONTROL, INCENTIVE AND SEVERANCE AGREEMENT (this
“Agreement”) is made and entered into as of September 20, 2004, by and between
Telcordia Technologies, Inc., a Delaware corporation (“Company”), and Matthew J.
Desch (“Executive”).

 

R E C I T A L S

 

A.            Executive is employed by Company and serves as a member of its
senior leadership team.

 

B.            Science Applications International Corporation, a Delaware
corporation (“SAIC”), owns one hundred percent (100%) of the outstanding capital
stock of Company, and SAIC is contemplating the possible sale of all or a
controlling portion of its interest in Company (“Transaction”).

 

C.            Company desires to create a greater incentive for Executive to
remain in the employ of Company, particularly in view of the contemplated
Transaction, by making Executive eligible to receive certain benefits to which
Executive is currently not entitled on the terms and conditions contained
herein.

 

D.            In exchange for being eligible to receive certain benefits from
Company, Executive is willing to perform certain affirmative and negative
covenants and release Company and its affiliates from certain claims on the
terms and conditions contained herein.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for such other good and valuable consideration the receipt
and adequacy of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.             Definitions and Rules of Construction.

 

(a)           Definitions.  The following terms, when used in this Agreement,
shall have the meanings set forth below:

 

“AAA” has the meaning set forth in Section 10(e).

 

“Actual Incentive Bonus” means an amount equal to one hundred fifty percent
(150%) of Executive’s Base Salary multiplied by the Adjustment Factor [Base
Salary x Adjustment Factor]; provided, however, that Actual Incentive Bonus
shall not exceed four hundred fifty percent (450%) of Executive’s Base Salary
under any circumstances.

 

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

“Adjustment Factor” shall be a number equal to the sum of one (1) plus the
difference between the Transaction Value minus $(***) divided by $(***) [1 +
[(Transaction Value – $(***)) ÷ $(***)]] .

 

“Affiliate” means any Person that directly or indirectly controls, is controlled
by, or is under common control with, the Person in question.  As used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person, whether through ownership of voting securities, by contract or
otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Appreciation Plan” has the meaning set forth in Section 10(c)(i).

 

“Appreciation Plan Effective Date” has the meaning set forth in Section
10(c)(i).

 

“Arbitrable Claims” has the meaning set forth in Section 10(e).

 

“Base Salary” shall be an amount equal to the greater of the rate of Executive’s
gross annual base salary in effect as of the Closing Date and the date hereof,
which shall not include any overtime, bonuses, commissions, differentials or any
compensation other than Executive’s annual base salary, but shall be determined
prior to any deferrals or salary reduction.

 

“Business”  means the provision of services, whether directly or indirectly
through any contractor or subcontractor, relating to the design, development,
maintenance, sale or distribution of telecommunications operations support
services software or related services.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Change in Control” means a change in ownership or control of Company affected
through any of the following transactions:

 

(i)            the acquisition, directly or indirectly by any person or related
group of persons (other than Company or a person that currently, directly or
indirectly controls, is controlled by, or is under common control with,
Company), of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934) of securities possessing more than fifty
percent (50%) of the total combined voting power of Company’s outstanding
securities; or

 

(ii)           a merger or consolidation in which securities possessing more
than fifty percent (50%) of the total combined voting power of Company’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction; or

 

(iii)          the sale, transfer or other disposition of all or substantially
all of Company’s assets.

 

2

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

“Closing Date” means the date that the Transaction is completed in accordance
with the definitive agreement or agreements relating thereto.

 

“Closing Payout Date” means the date that is fifteen (15) days following the
Closing Date, provided, however that if such date is not a business day, the
Closing Payout Date shall be the next subsequent business day following such
fifteen-day period.

 

“Company” has the meaning set forth in the preamble.

 

“Executive” has the meaning set forth in the preamble.

 

“FAA” has the meaning set forth in Section 10(e).

 

“First Anniversary Payout Date” means the date that is five (5) days following
the first anniversary of the Closing Date, provided, however that if such date
is not a business day, the First Anniversary Payout Date shall be the next
subsequent business day following such five-day period.

 

“Good Cause” means (i) willful failure to substantially perform Executive’s
duties (other than as a result of physical or mental incapacity), after delivery
by Company to Executive of written notice of such failure, (ii) gross misconduct
with regard to Company or in the performance of Executive’s duties, or (iii)
conviction of a felony.

 

“Good Reason” means (i) a material reduction in the responsibilities of
Executive as in effect immediately prior to the Change in Control; (ii) a
reduction by Company of Executive’s base salary as in effect immediately prior
to the Change in Control; (iii) the failure by Company to pay Executive a bonus
award to which Executive is otherwise entitled under the terms and conditions of
any incentive plans in which Executive participates on the date hereof (or any
successor incentive compensation plan), provided, however that any portion of
such incentive plan that is subject to an evaluation by Company of Executive’s
individual performance shall remain subject to such evaluation; (iv) a material
reduction by Company in the kind or level of employee benefits to which
Executive is entitled immediately prior to the Change in Control with the result
that Executive’s overall benefits package is significantly reduced; (v) without
Executive’s express written consent, the relocation of Executive to a facility
or a location more than fifty (50) miles from Executive’s current office
location; or (vi) the failure of Company to obtain in writing the assumption of
this Agreement by any successors, provided, however, that no express assumption
shall be required in connection with any stock purchase transaction or a merger
transaction under which Company’s obligations under this Agreement are assumed
or transferred to the successor by operation of law.

 

“ICC Agreement” has the meaning set forth in Section 7(d).

 

“Monthly Severance Pay” means an amount equal to the sum of Executive’s annual
base salary in effect on the day immediately prior to employment termination
plus the amount of Executive’s performance bonus paid in cash and stock (whether
or not vested) for the year preceding the employment termination date prorated
for full months of service in the fiscal year of termination divided by twelve
(12) [(Base Salary + [cash and stock bonus

 

3

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

from prior year x (number of full months of service in fiscal year in which
employment is terminated ÷ 12)] ÷ 12]; provided, however, that (i) if Executive
is working less than on a full-time basis immediately prior to employment
termination, Monthly Severance Pay shall be prorated based on the ratio of
Executive’s part-time schedule to a full-time schedule, (ii) if Executive’s
annual base salary on the day immediately prior to the employment termination
date is less than the base salary paid in the prior fiscal year, the higher base
salary paid in the prior fiscal year shall be used in the calculation of Monthly
Severance Pay, and (iii) if Executive’s bonus paid for the year preceding the
employment termination date is less than the bonus paid for the fiscal year
immediately preceding such fiscal year, the higher bonus paid in such
immediately preceding fiscal year shall be used in the calculation of Monthly
Severance Pay.

 

“Payout Date” means, individually as applicable, the Closing Payout Date, the
First Anniversary Payout Date or the Second Anniversary Payout Date, and “Payout
Dates” means, collectively, the Closing Payout Date, the First Anniversary
Payout Date and the Second Anniversary Payout Date.

 

“Person” means an individual or a corporation, partnership, trust, estate,
unincorporated organization, association or other entity.

 

“Pre-Change in Control Good Reason” means (i) a change to Executive’s job title
without Executive’s consent, (ii) a reduction by Company of Executive’s base
salary as in effect as of the date hereof; (iii) the failure by Company to pay
Executive a bonus award to which Executive is otherwise entitled under the terms
and conditions of any incentive plans in which Executive participates on the
date hereof (or any successor incentive compensation plans), provided, however,
that any portion of such incentive plan that is subject to an evaluation by
Company of Executive’s individual performance shall remain subject to such
evaluation; or (iv) without Executive’s express written consent, the relocation
of Executive to a facility or a location more than fifty (50) miles from
Executive’s current office location.

 

“Protected Terminations” has the meaning set forth in Section 2(a).

 

“Restricted Period” means the period of time from the date of this Agreement
until the earlier of (i) the second anniversary of the Closing Date and (ii) the
first anniversary date on which Executive’s employment with Company or any of
its Affiliates is terminated provided that, if there is no Closing Date within
one (1) year of the date hereof, the Restricted Period shall end at the end of
such one (1) year period.

 

 “SAIC” has the meaning set forth in Recital B.

 

“SAIC M&A Group” means William A. Roper Jr., Corporate Executive Vice President
of SAIC, Kevin A. Werner, Senior Vice President, Strategic Development
Activities of SAIC, and Paul H. Greiner, Deputy General Counsel of SAIC.

 

“Second Anniversary Payout Date” means the date that is five (5) days following
the second anniversary of the Closing Date, provided, however that if such date
is not a

 

4

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

business day, the Second Anniversary Payout Date shall be the next subsequent
business day following such five-day period.

 

“Territory” means the geographic area consisting of North America, Europe and
any other equivalent geographical subdivision in foreign jurisdictions in which
Company or its subsidiaries does business, including the United States, Canada,
Mexico, the United Kingdom, Italy, Spain, France, Germany, Belgium, Luxembourg,
the Netherlands, Austria, Poland and the Czech Republic.

 

“Third Parties” has the meaning set forth in Section 8(a).

 

“Total Disability” shall mean Executive’s mental or physical impairment which
has prevented Executive from performing the responsibilities and duties of his
position for 180 days in any 365 day period.  Any question as to the existence
or extent of Executive’s mental or physical impairment upon which Executive and
Company cannot agree shall be resolved by a qualified independent physician who
is an acknowledged expert in the area of the mental or physical impairment,
selected in good faith by the Board of Directors of Company and approved by
Executive (or Executive’s legal representative), which approval shall not
unreasonably be withheld.

 

“Transaction” has the meaning set forth in Recital B.

 

“Transaction Value” means the total amount of cash and the fair market value of
other property paid to Company, SAIC and/or their respective stockholders in
connection with the Transaction, including amounts paid in respect of
convertible securities, options or similar rights, whether or not vested, plus,
without duplication, the principal amount of all indebtedness for borrowed money
of Company (including capitalized leases but excluding inter-company debt owed
by Company to SAIC) outstanding immediately prior to consummation of the
Transaction or, in the case of a purchase of assets, all indebtedness for
borrowed money of Company assumed by a purchaser in the Transaction and, in any
case, any indebtedness for borrowed money and any capital lease and preferred
stock obligations of Company retired or defeased by the purchaser or issued to
SAIC or its stockholders in connection with the Transaction (but excluding
inter-company debt owed by Company to SAIC).  “Transaction Value” also shall
include, without duplication, the aggregate amount of any cash dividends or
other distributions that are outside of the ordinary course and are declared by
Company after the date hereof, amounts paid by Company to repurchase any of its
securities outstanding on the date hereof, and, in the case of a sale of assets,
the net value of any working capital of Company (other than cash) not acquired
by the purchaser in a Transaction.  If a Transaction, other than a sale of
assets, results in a majority (but less than all) of the outstanding capital
stock of Company having been acquired, the Transaction Value shall be calculated
pursuant to this definition as if the Transaction had resulted in acquisition of
one hundred percent (100%) of the outstanding capital stock of Company.

 

(b)           Rules of Construction.  This Agreement shall be construed in
accordance with the following rules of construction:

 

5

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

(i)            the terms defined in this Agreement include the plural as well as
the singular;

 

(ii)           all references in the Agreement to designated “Sections” and
other subdivisions are to the designated articles, sections and other
subdivisions of the body of this Agreement;

 

(iii)          pronouns of either gender or neuter shall include, as
appropriate, the other pronoun forms;

 

(iv)          the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision;

 

(v)           the words “includes” and “including” are not limiting;

 

(vi)          the words “in writing” and “written” include electronic mail; and

 

(vii)         all references to days shall be deemed to refer to calendar days
unless this Agreement specifically refers to “business days,” in which event
Saturdays, Sundays, federal and any other day on which commercial banks in New
York City are authorized or required by law to close shall be excluded.

 

2.             Incentive Bonus upon Change in Control.

 

(a)           Eligibility.  In addition to Executive’s base salary and
performance bonus, if any, and subject to Section 2(d), Executive shall be
entitled to receive an Actual Incentive Bonus, payable in installments in the
amounts and on the dates set forth in Section 2(c), provided that all of the
following conditions are met: (i) SAIC executes a definitive agreement before
the one-year anniversary of the date of this Agreement relating to a Transaction
which results in a Change in Control; (ii) the Transaction Value of the
Transaction is at least $(***); (iii) Executive complies with each of the
covenants set forth in Section 7 hereof and (iv)  Executive is continuously
employed by Company or its Affiliates from the date of this Agreement through
the applicable Payout Date or Executive’s employment with Company or its
Affiliate terminates as a result of his death, Total Disability, termination
without Good Cause or termination for Good Reason (the “Protected
Terminations”).

 

(b)           Calculation of Actual Incentive Bonus.  Company shall calculate
Executive’s Actual Incentive Bonus following the Closing Date and shall provide
written notice of its calculation to Executive in reasonable detail on or before
the Closing Payout Date.  Notwithstanding application of the formula used in the
definition of Actual Incentive Bonus, the Actual Incentive Bonus shall be
subject to a maximum of four hundred fifty percent (450%) of Executive’s Base
Salary and shall not exceed four hundred fifty percent (450%) of Executive’s
Base Salary under any circumstances.  Examples illustrating calculations of the
Actual Incentive Bonus are set forth on Exhibit A.

 

6

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

(c)           Payment.  Provided that all of the conditions set forth in Section
2(a), are met subject to Section 2(d), the Actual Incentive Bonus shall be paid
to Executive (or in the case of Executive’s death, Executive’s estate) in cash
as follows:

 

(i)            Fifty percent (50%) of the Actual Incentive Bonus shall be paid
on or before the Closing Payout Date;

 

(ii)           Twenty-five percent (25%) of the Actual Incentive Bonus shall be
paid on or before the First Anniversary Payout Date; and

 

(iii)          Twenty-five percent (25%) of the Actual Incentive Bonus shall be
paid on or before the Second Anniversary Payout Date.

 

(d)           Effect of Termination of Employment.  Except as provided in
Section 3 and Section 4 below, notwithstanding anything else to the contrary in
this Agreement, if Executive is not employed by Company or any of its then
current Affiliates on any applicable Payout Date for any reason other than the
Protected Terminations, Executive shall not be eligible to receive and shall not
receive the amount of the Actual Incentive Bonus payable on such Payout Date and
any subsequent Payout Date.

 

3.             Termination Following Change in Control.

 

(a)           Benefits.  If within two (2) years following a Change in Control,
(1) Executive’s employment with Company or its Affiliate terminates under one of
the Protected Terminations, then, upon the execution by Executive or his legal
representative of the release of claims substantially in the form attached
hereto as Exhibit B, Executive (or in the case of death, Executive’s estate)
shall be entitled to the following benefits:

 

(i)            Accrued Salary and Bonus.  Any Base Salary and accrued bonus or
other accrued incentive payments earned and payable through the effective date
of termination;

 

(ii)           Unpaid Incentive Bonus.  Acceleration of any remaining unpaid
amounts of Executive’s Actual Incentive Bonus (provided that conditions set
forth in Section 2(a) have been met) to the same extent as if Executive had
remained employed through the Second Anniversary Payout Date; and

 

(iii)          Severance.  Monthly Severance Pay for eighteen (18) months
following termination of employment.

 

(b)           Payment.  After Company’s receipt of Executive’s executed,
unrevoked release of claims against Company and its agents substantially in the
form attached hereto as Exhibit B, at Company’s option, Company shall pay any
unpaid Actual Incentive Bonus and Monthly Severance Pay owing to Executive under
this Section 3 either in a lump sum within fifteen (15) days after Executive’s
execution of such release of claims or in accordance with the scheduled Payout
Dates with respect to any unpaid Actual Incentive Bonus and in accordance with
the normal payroll practices of Company with respect to any Monthly Severance
Pay.

 

7

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

(c)           No Mitigation.  Executive shall not be required to mitigate the
value of any severance benefits contemplated under this Section 3, nor shall any
such benefits be reduced by any earnings or benefits that Executive may receive
from any other source.  The amounts due hereunder shall be paid without offset
or counterclaim.

 

4.             Termination Before Change in Control.

 

(a)           Benefits.  If before the second anniversary of the date of this
Agreement or the date of completion of a Change in Control Transaction,
whichever is earlier, Company or its Affiliate terminates Executive’s employment
with Company or its Affiliates without Good Cause or Executive terminates
employment with Company or its Affiliates for Pre-Change in Control Good Reason,
upon the execution by Executive of the release of claims substantially in the
form attached hereto as Exhibit B, Executive shall be entitled to the following
benefits:

 

(i)            Accrued Salary and Bonus.  Any Base Salary and accrued bonus or
other accrued incentive payments earned and payable through the effective date
of termination;

 

(ii)           Unpaid Incentive Bonus.  Executive’s Actual Incentive Bonus shall
continue to be payable, subject to fulfillment of the conditions set forth in
Section 2(a), to the same extent as if Executive had remained employed through
the Second Anniversary Payout Date; and

 

(iii)          Severance.  Monthly Severance Pay for eighteen (18) months
following termination of employment.

 

(b)           Payment.  After Company’s receipt of Executive’s executed,
unrevoked release of claims against Company and its Affiliates substantially in
the form attached hereto as Exhibit B, at Company’s option, Company shall pay
any unpaid Actual Incentive Bonus and Monthly Severance Pay owing to Executive
under this Section 4 either in a lump sum within fifteen (15) days after
Executive’s execution of such release of claims or in accordance with the
scheduled Payout Dates with respect to any unpaid Actual Incentive Bonus and in
accordance with the normal payroll practices of Company with respect to any
Monthly Severance Pay.

 

(c)           No Mitigation.  Executive shall not be required to mitigate the
value of any severance benefits contemplated under this Section 4, nor shall any
such benefits be reduced by any earnings or benefits that Executive may receive
from any other source.  The amounts due hereunder should be paid without offset
or counterclaim.

 

5.             Withholding Taxes.  All payments required under this Agreement
shall be subject to applicable payroll or other taxes required to be withheld by
Company.

 

6.             Parachute Payments.  If the benefits described in Section 2,
Section 3 and Section 4, in conjunction with any benefits realized under any
SAIC or Company stock option plan, or any severance plan, practice, policy or
agreement would otherwise constitute a parachute payment under Section 4999 of
the Code, then Executive shall receive a full gross-up

 

8

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

with regard to any excise tax due pursuant to Code Section 4999 in connection
with the Transaction as provided in Exhibit C hereto such that Executive shall
have no excise tax costs relating to any such benefits.

 

7.             Nonsolicitation and Noncompete.

 

(a)           Nonsolicitation.  During the Restricted Period, Executive shall
not: (i) directly call upon or solicit any of the customers of Company or any of
its Affiliates which employed Executive that were or became customers and with
whom Executive developed a relationship during the term of Executive’s
employment, except as necessary to carry out Executive’s job duties while
employed by Company (as used herein “customer” shall mean any Person from whom
Company or such Affiliate generated revenue); (ii) induce or attempt to induce
any employee, agent or consultant of Company, SAIC or any of their Affiliates to
terminate his or her association with Company, SAIC or any of their Affiliates;
or (iii) authorize or direct the taking of such actions by other Persons on
behalf of Executive; provided, however, that in each case of (i) through (iii),
public solicitations or general advertisements not specifically targeted at such
customers, employees or agents shall not be in violation of this Section 7(a).

 

(b)           Noncompete.  During the Restrictive Period, Executive shall not
engage or participate, directly or indirectly, either as principal, agent,
employee, employer, consultant, stockholder, director, officer, member, partner
or in any other individual or representative capacity whatsoever, in the conduct
or management of, or own any stock or other proprietary interest in, any
Business that competes in the Territory other than on behalf of Company or its
Affiliates, unless he shall have obtained Company’s written consent prior to
undertaking any such activity; provided, however, Executive shall be free
without such consent to make reasonable investments in any such Business which
is publicly owned so long as his ownership of securities of such Business does
not exceed two percent (2%) of the outstanding amount of any class of any such
securities

 

(c)           Termination without Good Cause or for Good Reason.  The provisions
of Section 7(a) and Section 7(b) shall not apply if Executive is terminated by
Company without Good Cause or Executive terminates employment with Company for
Good Reason or if the Transaction Value in any Transaction is less than $(***).

 

(d)           Invention, Copyright and Confidentiality Obligations.  Executive
previously has executed an Invention, Copyright and Confidentiality Agreement
between Executive and Company or SAIC (the “ICC Agreement”).  The ICC Agreement
is incorporated into this Agreement by this reference.  Notwithstanding
termination of Executive’s employment with Company for any reason, Executive’s
obligations under the ICC Agreement shall continue indefinitely in accordance
with the terms thereof.

 

(e)           Tailored Restrictions; Severable Promises.  Company and Executive
agree that the provisions of Section 7(a) and Section 7(b) contain restrictions
that are not greater than necessary to protect the interests of Company.  The
parties hereto intend that the promises set forth in Section 7(a) and Section
7(b) hereof shall be construed as a series of separate promises, each promise to
prohibit certain actions in each jurisdiction to which this Agreement may
apply.  Except for such geographic coverage, each such separate

 

9

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

promise shall be deemed identical in terms.  It is the desire and intent of the
parties that the provisions of this Agreement shall be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any court or
arbitrator determines that any particular provision or portion of this Agreement
shall be adjudicated to be invalid or unenforceable in respect of scope,
duration or geographic area, such court or arbitrator shall be empowered and
directed by the parties pursuant to this Section 7(e) to substitute provisions
similar to those contained in this Agreement so as to provide the parties, to
the fullest extent permitted by applicable law, the benefits intended by this
Agreement.

 

(f)            Remedies for Breach.  Both parties recognize and agree that
Executive’s services and knowledge are special, unique and of extraordinary
character, and that any breach of the covenants and obligations undertaken by
Executive pursuant to this Agreement at any time would result in irreparable
damage to Company in an amount difficult to ascertain.  Accordingly, in addition
to any other relief to which Company may be entitled, Company shall be entitled,
if it so elects, to institute and prosecute proceedings in any court of
competent jurisdiction, either in law or in equity, to enforce the specific
performance of the terms and conditions of this Agreement by Executive or to
enjoin Executive from performing services for any such other Person or violating
Executive’s obligations under the ICC Agreement or Executive’s covenants
contained in Section 8 and Section 9, and to obtain damages for such breach of
this Agreement.

 

8.             Executive Covenants.

 

(a)           General Non-Disclosure Obligations.  Executive agrees that during
Executive’s employment, Executive will have access to, will acquaint and become
acquainted with various trade secrets, confidential and proprietary information
relating to Company’s business, and the business of Company’s Affiliates,
including but not limited to information relating to the Transaction.  Executive
agrees that subject to (c) below, at all times during the term of Executive’s
employment and thereafter to hold in confidence and not to use or to disclose or
direct or authorize others to use or disclose, directly or indirectly, to any
person, firm or corporation, all except for the benefit of Company and its
Affiliates or without written authorization approved by the Board of Directors
of Company, any trade secrets or confidential information of Company or its
Affiliates, including the following: customer, employee, supplier, and
distributor lists, contacts, addresses, information about employees and employee
relations, training manuals and procedures, recruitment method and procedures,
business plans and projections, employment contracts, employee handbooks,
information about customers and suppliers, price lists, costs and expenses,
documents, budgets, proposals, financial information, inventions, patterns,
processes, formulas, data bases, know how, developments, experiments,
improvements, computer programs, manufacturing, recruitment and distribution
techniques, specifications, tapes, and compilations of information, all of which
are owned by Company or its Affiliates, other parties with which Company or its
Affiliates do business (“Third Parties”) or customers of Company or its
Affiliates, and which are used in the operation of the business of Company, its
Affiliates or any of their Third Parties or customers.  If any provision
contained in this Section 8(a) conflicts with the ICC Agreement, then the
provisions of the ICC Agreement shall apply.

 

10

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

(b)           Trade Secrets and Confidential or Proprietary Information. 
Executive understands “trade secret” or “confidential or proprietary
information” to mean all information concerning Company, its Affiliates and
their Third Parties or customers (including but not limited to information
regarding the particularities, preferences and manner of doing business) that is
(x) not generally known to the public and (y) cannot be discovered or replicated
by a third party without substantial expense and effort; provided, however, that
such trade secrets and confidential or proprietary information does not include
information which becomes part of the public domain or generally known in the
industry without breach of this Agreement.

 

(c)           Legal Proceedings.  If Executive is requested or required by oral
questions, interrogatories, requests for information or documents in legal
proceedings, subpoena, civil or regulatory investigative demand or other similar
process to disclose any trade secrets or confidential or proprietary information
required to be kept confidential hereunder, Executive shall provide Company with
prompt written notice of any such request or requirement to the extent legally
permitted so that Company may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Agreement.  In the
event that such protective order or other remedy is not obtained, Executive
agrees to furnish only that portion of the trade secrets or confidential or
proprietary information for which Company has waived compliance or for which
Executive is advised by counsel reasonably experienced in such matters that
disclosure is required by law, rule, regulation or court order.

 

(d)           Transaction Specific Covenants.

 

(i)            Executive shall use commercially reasonable efforts and work in
good faith with respect to any process established by SAIC to sell Company. 
Executive shall not intentional refuse or willfully fail to carry out any lawful
written instructions provided by Company’s Board of Directors or the SAIC M&A
Group, and Executive shall not direct others to refuse or to fail to carry out
any such instructions provided by Company’s Board of Directors or the SAIC M&A
Group, in connection with any reasonable process established by SAIC to sell
Company (including any reasonable instructions regarding communication with
prospective buyers of Company and the provisions set forth in clauses (ii) and
(iii) of this Section 8(d)).

 

(ii)           Until a definitive agreement is executed by SAIC in connection
with a Transaction, Executive shall not directly or indirectly initiate, respond
to or engage in any communication concerning any contemplated Transaction or
proposal for a Transaction with any party, including any prospective buyer of
Company, except to support due diligence activities by such party as may be
authorized by the SAIC M&A Group, which due diligence activities shall include
management presentations and due diligence sessions scheduled by the SAIC M&A
Group or SAIC’s investment bankers.

 

(iii)          Through the Closing Date, without the express written consent of
a member of the SAIC M&A Group, Executive shall not directly or indirectly
initiate, respond to or engage in any negotiations or communications of with any

 

11

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

prospective buyer of Company concerning any changes, modifications or additions
to existing Company or SAIC compensation arrangements or any equity
participation or any other material compensation or material incentive
arrangements following the Closing Date with respect to Executive or any other
Company personnel.

 

9.             Employment Status.  Nothing in this Agreement shall be deemed to
constitute a contract for employment for any specific period of time.  The
parties expressly acknowledge and agree that Executive’s employment with Company
shall continue to be “at will.”

 

10.           Miscellaneous Provisions.

 

(a)           Captions.  The captions in this Agreement are not part of the
provisions hereof, are merely for the purpose of reference and shall have no
force or effect.

 

(b)           General Release.  All compensation and benefits under Section 3
and Section 4 are in consideration for Executive’s execution of a general
release of all known and unknown claims that Executive may then have against
Company and its agents, the form of which is attached as Exhibit B.  If
Executive does not properly execute a release substantially in the form attached
as Exhibit B, the parties expressly acknowledge and agree that Executive shall
not be entitled to any of the benefits provided under Section 3 or Section 4.

 

(c)           Employee Appreciation Plan; Unvested SAIC Stock, Options and Share
Unit Interests at Change in Control.

 

(i)            Executive has been provided a copy of a draft of the Telcordia
Employee Appreciation Plan (“Appreciation Plan”), which may be adopted and
approved by Company.  The Appreciation Plan, if adopted and approved, will
become effective the day immediately following the closing date of a Transaction
which results in a Change in Control (the “Appreciation Plan Effective Date”). 
The Appreciation Plan provides for a payment within 30 days of the first
anniversary and second anniversary of the Appreciation Plan Effective Date to
certain employees of Company in recognition, among other things, of the
forfeiture of unvested SAIC stock, options and share unit interests at the
closing of such Transaction.  In order to receive the payments at the first
anniversary and second anniversary of the Appreciation Plan Effective Date, the
Appreciation Plan requires that the employee be continuously employed by Company
from the date of the closing of such Transaction through the relevant
anniversary date.  Notwithstanding anything else in the Appreciation Plan to the
contrary, if the employment of Executive is terminated by Company without Good
Cause or Executive terminates employment with Company for Good Reason prior to
the second anniversary of the Appreciation Plan Effective Date, Company shall
deem Executive to be continuously employed by Company until such second
anniversary date for all purposes under the Appreciation Plan.

 

(ii)           If prior to the closing date of a Transaction which results in a
Change in Control the employment of Executive is terminated without Good Cause
or

 

12

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

Executive terminates employment with Company for Good Reason, Executive shall be
permitted for a period of two years following such employment termination date
to retain the status of consultant to SAIC or Telcordia for purposes of
continued vesting of SAIC stock, options and share unit interests.

 

(d)           Severance Benefits.  The severance benefits provided by this
Agreement are in lieu of any other severance benefits provided by Company under
any other applicable practice, policy or agreement. This Agreement expressly
supercedes any practice, policy or agreement with respect to severance,
termination or separation payments, including as set forth in the offer letter
from Company dated June 13, 2002, as Executive shall only be entitled to
payments as provided under this Agreement, and any severance, termination or
separation payments under any practice, policy, agreement or offer letter to
which Executive may have been entitled prior to the date of this Agreement shall
be null and void and of no further force or effect.

 

(e)           Confidentiality.  Executive agrees that Executive shall not
disclose voluntarily or either the existence, reason for or contents of this
Agreement without the prior written consent of Company and SAIC, unless required
to do so by law; provided, however, notwithstanding this provision, (1) if this
Agreement becomes publicly available through a filing by SAIC with the
Securities and Exchange Commission or otherwise in a disclosure not in violation
of the terms of this Agreement, this paragraph (d) shall be of no further force
or effect, (2) the nonsolicitation and noncompetition obligations of Executive
may be disclosed by Executive to a potential future employer of Executive, and
(3) Executive is authorized to disclose this Agreement to Executive’s spouse,
attorneys and tax advisors on a “need to know” basis, on the condition that they
agree to hold the existence, reason for and terms of this Agreement in
confidence.

 

(f)            Arbitration.  Executive and Company agree that any and all
disputes or claims, including all contract, tort, discrimination, common law or
statutory disputes or claims between Executive and Company and/or its
Affiliates, arising under or relating to Executive’s employment or termination
of employment with Company or this Agreement (“Arbitrable Claims”) shall be
resolved by final and binding arbitration; provided, however, that the sole
exceptions to the foregoing exclusive arbitration provisions are claims brought
by either Executive or Company under applicable workers’ compensation law,
unemployment insurance claims and other provisions expressly prohibited by law
from being arbitrated as well as disputes or claims brought by Company or SAIC
in any court of competent jurisdiction, either in law or in equity, to enforce
the specific performance or enjoin the violation of the terms of Section 7 or
Section 8.  For all claims other than the exceptions enumerated in the
immediately preceding sentence, Executive and Company agree that arbitration
shall be exclusive, final and binding remedy.  Executive and Company hereby
waive any rights each may have to a jury trial in regard to the Arbitrable
Claims.  Executive and Company further agree that the arbitrator shall have the
sole authority to determine arbitrability of any such Arbitrable Claims. 
Arbitration shall be conducted by one arbitrator before the American Arbitration
Association (the “AAA”) in New York City (or other mutually agreed upon city)
under its National Rules for the Resolution of Employment Disputes.  As in any
arbitration, the burden of proof shall be allocated as provided by applicable
law.  Company agrees to pay

 

13

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

the fees and costs of the arbitrator and the AAA.  However, the arbitrator shall
have the same authority as a court to award equitable relief, damages, costs,
and fees (excluding the costs and fees for the arbitrator) as provided by law
for the particular claims asserted.  This arbitration clause shall be governed
by and construed in all respects under the terms of the Federal Arbitration Act
(“FAA”).

 

(g)           Entire Agreement, Amendment or Modification.  This Agreement,
together with the ICC Agreement, contains the entire agreement of the parties
with respect to the subject matter herein and supersedes and replaces all
contemporaneous agreements or understandings between the parties.  No amendment
or modification of this Agreement shall be effective unless made in writing
approved by Executive and a majority the Board of Directors of Company and, if
prior to a Change in Control, with the prior written consent of SAIC to any such
amendment or modification.  Failure of either party to enforce any of the
provisions of this Agreement or any rights with respect thereto or failure to
exercise any election provided for herein shall in no way be considered to be a
waiver of such provisions, rights or elections or in any way effect the validity
of this Agreement.  The failure of either party to exercise any of provisions,
rights or elections under this Agreement shall not preclude or prejudice such
party from later enforcing or exercising the same or other provisions, rights or
elections which it may have under this Agreement.

 

(h)           Successors and Beneficiaries.  This Agreement shall be binding on
and inure to the benefit of SAIC as a third party beneficiary, as well as to the
successors, assigns, heirs, devisees and personal representatives of the
parties, including any successor to Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of Company’s business and/or assets, but shall not be
assigned by Company other than to a successor to all or substantially all of its
assets.  If Executive dies before receipt of all payments owing to Executive
under Section 2, Section 3 or Section 4, any remaining unpaid amounts owing to
Executive under such Sections shall be made to the executors or administrators
of Executive’s estate, on the due date or dates hereunder, to the same extent as
if Executive had survived and remained employed through the Second Anniversary
Payout Date.

 

(i)            Governing Law.  This Agreement is made in, and shall be governed
by and construed in accordance with the laws of, the State of New Jersey,
without regard to the principles of conflicts of laws.

 

(j)            Severability.  If any term, provision, covenant or condition of
this Agreement is held to be invalid, void, or unenforceable, the remainder of
the provisions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated thereby.

 

(k)           Relocation.  Until the earlier to occur of (i) the second
anniversary date of the closing of a Transaction which results in a Change in
Control, (ii) the date Executive completes the sale of his personal residence in
Dallas, Texas or (iii) the date of termination of Executive’s employment by
Company or its Affiliates, Company shall reimburse Executive for reasonable
costs incurred by Executive consistent with those reimbursed to date for housing
in New Jersey, such costs reimbursable in accordance

 

14

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

with Company’s relocation policies and procedures.  Executive shall also be
reimbursed for reasonable costs incurred by Executive in connection with
relocating Executive’s household from Dallas, Texas to New Jersey, including
moving household goods, home travel to New Jersey prior to relocation and real
estate acquisition expenses, these expenses to be reimbursable by Company only
in accordance with Company’s policies and procedures and subject to approval by
Company.  In addition, Company shall pay to Executive an amount equal to the
full “gross-up” of all federal, state and local income and employment taxes
attributable to all of the relocation benefits described in this Section 10(k)
(including the “gross-up” payment itself), such that there is no out-of-pocket
costs for such taxes paid by Executive relating to these relocation benefits.

 

11.           Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally, telecopied to the number below (or such other changed
number as such party may subsequently give notice of) between the hours of 9:00
a.m. and 5:00 p.m. local time of the recipient, with answerback receipt
acknowledging telecopy delivery, delivered by reputable overnight courier or
received by registered or certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below (or
to such other changed address as such party may subsequently give notice of):

 

If to Company:

 

Telcordia Technologies, Inc.

 

 

One Telcordia Drive

 

 

Piscataway, New Jersey  08854

 

 

Attention:

 

Grant L. Clark

 

 

 

 

General Counsel

 

 

 

 

Email: gclark@telcordia.com

 

 

 

 

Telephone No.: (858) 826-5068

 

 

 

 

Fax No.: (858) 826-7007

 

 

 

 

 

With copy to:

 

Science Applications International Corporation

 

 

10260 Campus Point Drive, M/S F3

 

 

San Diego, California 92121

 

 

Attention:

 

Paul H. Greiner, Esq.

 

 

 

 

Deputy General Counsel

 

 

 

 

Email: greinerp@saic.com

 

 

 

 

Telephone No.: (858) 826-7360

 

 

 

 

Fax No.: (858) 826-4037

 

 

 

 

 

If to Executive:

 

Matthew J. Desch

 

 

(***)

 

 

(***)

 

 

(***)

 

 

Email: (***)

 

 

Telephone No.: (***)

 

 

Fax No.: (***)

 

15

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

12.           Expenses and Legal Fees.  The parties agree that all expenses and
fees incurred by them in connection with the preparation of this Agreement shall
be borne by the party incurring such fees and expenses, including all fees of
legal counsel.  In the event of any dispute with regard to the provisions of, or
in connection with, this Agreement, the court or arbitrator may, in its
discretion, require Company to pay or reimburse the legal fees and disbursements
incurred by Executive in connection with such dispute if Executive is the
prevailing party in any such dispute.

 

13.           Termination of Agreement.  If no Transaction that results in a
Change in Control is completed by the second anniversary of the date of this
Agreement, all of the provisions of this Agreement shall terminate and be of no
further force or effect except for Sections 10 through 13 of this Agreement and
the provisions of the ICC Agreement, all of which shall continue in accordance
with the terms thereof.

 

16

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

“Company”

“Executive”

 

 

Telcordia Technologies, Inc.

 

 

 

 

 

By:

/s/ Grant L. Clark

 

/s/ Matthew J. Desch

 

Grant L. Clark

Matthew J. Desch

Secretary and General Counsel

 

 

17

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

EXHIBIT A

 

ACTUAL INCENTIVE BONUS EXAMPLES

 

Exhibit A: Calculation of Actual Incentive Bonus

 

Transaction Value
(TV)

 

Base Salary
(BS)

 

Bonus
Multiple

 

Adjustment
Factor (AF)

 

Actual Incentive
Bonus(1)

 

$

(***

)

$

(***

)

(***

)%

(***

)

—

 

(***

)

(***

)

(***

)%

(***

)

(***

)

(***

)

(***

)

(***

)%

(***

)

(***

)

(***

)

(***

)

(***

)%

(***

)

(***

)

(***

)

(***

)

(***

)%

(***

)

(***

)

(***

)

(***

)

(***

)%

(***

)

(***

)

(***

)

(***

)

(***

)%

(***

)

(***

)

(***

)

(***

)

(***

)%

(***

)

(***

)

 

--------------------------------------------------------------------------------

(1) Actual Incentive Bonus = 150% of BS x AF.  Where AF = 1 +
{(TV-$(***))/$(***)}, subject to these constraints:

• If TV < $(***)M, Actual Bonus = $0.

• If TV > $(***)B, Actual Bonus = 450% of Base Salary.

 

A-1

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

EXHIBIT B

 

GENERAL RELEASE

 

THIS GENERAL RELEASE (“Release”) is hereby granted by Matthew J. Desch
(“Executive”) as of                pursuant to the terms of Section 3(a) or
Section 4(a) of that certain Executive Change in Control, Incentive and
Severance Agreement dated as of           , 2004, by and between Telcordia
Technologies, Inc., a Delaware corporation (“Telcordia”) and Executive, as the
same may be amended or modified as of and through the date hereof (the
“Severance Agreement”).

 

1.             Release.  In consideration for and conditioned upon the timely
receipt of, the benefits set forth in the Severance Agreement (including those
set forth in Sections 2, 3, and 6 thereof), Executive and each of his related
parties, affiliates, successors and assigns (collectively, the “Executive
Parties”) hereby forever release, remise, acquit, and discharge Telcordia and
any former, present or future parent (including Science Applications
International Corporation), subsidiary or affiliated entities, as well as their
predecessors-in-interest, affiliates, related entities, employees, attorneys,
agents, officers, directors, stockholders, members, managers, servants,
successors, assigns, heirs, personal representatives, and administrators,
(collectively, the “Released Parties”), from any and all actions, causes of
actions, claims, demands, damages, liability, costs, loss of services, expenses,
and compensation whatsoever, including attorneys’ fees, which they presently
have or ever have had prior to the date hereof, including, without limitation,
any claims related to or arising out of the Executive’s employment or
affiliation with Telcordia or any of the Released Parties; provided, however,
that the Executive Parties do not release or discharge any Released Party from
or against any claim of Executive under the Severance Agreement.

 

2.             Release of Unknown Claims.  It is the intention of the Executive
Parties that this Release is a general release with regard to the performance,
services, or fulfillment of duties of any kind, and shall be effective as a bar
to each and every claim, demand, or cause of action that any of the Executive
Parties may now, or ever, have against the Released Parties arising out of,
related to, or in any way connected with the relationship of the parties on or
before the date hereof or arising out of or in connection with the Severance
Agreement. The Executive Parties recognize that they may have some claim,
demand, or cause of action against the Released Parties of which they are
totally unaware and unsuspecting, and that the Executive Parties are giving up
such claims, demands, and causes of action by execution of this Release. It is
the intention of the Executive Parties in executing this Release that it will
deprive each of them of each such unknown claim, demand, and cause of action,
and prevent any of them from ever asserting such unknown claim, demand, or cause
of action against any of the Released Parties. The Executive Parties further
understand, agree, and expressly intend that this Section 2 be construed as a
waiver by the parties of the protections offered, if any, by any statute or rule
of law that states that a general release does not extend to claims with the
releasing party does not know or suspect to exist in his favor at the time of
executing the release, which if know by him may have materially affected his
settlement or release.

 

B-1

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

3.             No Future Suits.  Each of the Executive Parties agrees that it
will not individually, or in concert with others, by virtue of judicial or
administrative proceedings, of any kind whatsoever, make or cause to be made,
acquiesce in, or assist in the bringing of any future suit or other action
against any of the Released Parties for any damages or other relief for any
reason whatsoever, provided, however, that this Section 3 shall not be construed
to prohibit Executive from bringing an action to enforce any breach or default
under the Severance Agreement with respect to the payment of the post-employment
termination benefits set forth therein.

 

4.             Authority to Execute.  Executive represents and warrants that he
is fully authorized to execute and deliver this Release on behalf of each of the
Executive Parties.

 

5.             Indemnification Under Telcordia’s Certificate of Incorporation
and Bylaws, Etc.  Nothing in this Release shall be construed so as to release
the Released Parties from any obligation to indemnify the Executive Parties
following the date hereof pursuant to Telcordia’s Certificate of Incorporation
or Bylaws or otherwise for any indemnifiable third party claims or any rights to
be covered by any director and officer liability insurance.  Executive also does
not waive any rights to any accrued benefits including earned but unpaid base
salary and prior year’s bonus, accrued but unused vacation, unreimbursed
business expenses and any rights under any benefit or equity plan program or
grant or any payroll practice.

 

 

“Executive”

 

 

 

 

 

 

 

 

Matthew J. Desch

 

B-2

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

EXHIBIT C

 

GROSS-UP OF PARACHUTE PAYMENT EXCISE TAX

 

(a)           In the event that Executive shall become entitled to payments
and/or benefits provided by this Agreement or any other amounts in the “nature
of compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with Company, any person whose actions result in
a change of ownership or effective control covered by Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”), or any person affiliated
with Company or such person) as a result of such change in ownership or
effective control (collectively, the “Company Payments”), and such Company
Payments will be subject to the tax (the “Excise Tax”) imposed by Section 4999
of the Code (or any similar tax that may hereafter be imposed by any taxing
authority) Company shall pay to Executive at the time specified in subsection
(d) below (x) an additional amount (the “Gross-Up Payment”) such that the net
amount retained by Executive, after deduction of any Excise Tax on Company
Payments and any U.S. federal, state, and for local income or payroll tax upon
the Gross-Up Payment provided for by this paragraph (a), but before deduction
for any U.S. federal, state, and local income or payroll tax on Company
Payments, shall be equal to Company Payments and (y) an amount equal to the
product of any deductions disallowed for federal, state or local income tax
purposes because of the inclusion of the Gross-Up Payment in Executive’s
adjusted gross income multiplied by the highest applicable marginal rate of
federal, state or local income taxation, respectively, for the calendar year in
which the Gross-Up Payment is to be made.

 

(b)           For purposes of determining whether any of Company Payments and
Gross-Up Payments (collectively the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (x) the Total Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that, in the opinion of Company’s
independent certified public accountants appointed prior to any change in
ownership (as defined under Section 280G(b)(2) of the Code) or tax counsel
selected by such accountants or Company (the “Accountants”) such Total Payments
(in whole or in part) either do not constitute “parachute payments,” including
giving effect to the recalculation of stock options in accordance with Treasury
Regulation Section 1.280G-1, Q&A 33, represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
in excess of the “base amount” or are otherwise not subject to the Excise Tax,
and (y) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Accountants in accordance with the principles of
Section 280G of the Code.  To the extent permitted under Revenue Procedure
2003-68, the value determination shall be recalculated to the extent it would be
beneficial to Executive, at the request of Executive.  In the event that the
Accountants are serving as auditor for the individual, entity or group effecting
the Change in Control, Company may appoint another nationally recognized
accounting firm to make the determinations hereunder (which accounting firm
shall then be referred to as the “Accountants” hereunder).  All determinations
hereunder shall be made by the Accountants which shall provide detailed
supporting calculations both to Company and Executive at such time as it is
requested by Company or Executive.  If the Accountants determine that payments
under this Agreement must be reduced pursuant to this paragraph, they shall
furnish Executive with a written opinion to such

 

C-1

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

effect.  The determination of the Accountants shall be final and binding upon
Company and Executive.

 

(c)           For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay U.S. federal income taxes at the highest
marginal rate of U.S. federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of Executive’s residence for
the calendar year in which Company Payment is to be made, net of the maximum
reduction in U.S. federal income taxes which could be obtained from deduction of
such state and local taxes if paid in such year.  In the event that the Excise
Tax is subsequently determined by the Accountants to be less than the amount
taken into account hereunder at the time the Gross-Up Payment is made, Executive
shall remit to Company, at the time that the amount of such reduction in Excise
Tax is finally determined, the portion of the prior Gross-Up Payment
attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-Up Payment being repaid by Executive if such
remittance results in a reduction in Excise Tax or a U.S. federal, state and
local income tax deduction), plus interest on the amount of such remittance at
the rate provided in Section 1274(b)(2)(B) of the Code.  Notwithstanding the
foregoing, in the event any portion of the Gross-Up Payment to be remitted to
Company has been paid to any U.S. federal, state and local tax authority,
remittance thereof (and related amounts) shall not be required until actual
refund or credit of such portion has been made to Executive, and interest
payable to Company shall not exceed the interest received or credited to
Executive by such tax authority for the period it held such portion.  The
Executive and Company shall mutually agree upon the course of action to be
pursued (and the method of allocating the expense thereof) if Executive’s claim
for refund or credit is denied.

 

In the event that the Excise Tax is later determined by the Accountant or the
Internal Revenue Service to exceed the amount taken into account hereunder at
the time the Gross-Up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), Company shall make an additional Gross-Up Payment in respect of such
excess (plus any interest or penalties payable with respect to such excess) at
the time that the amount of such excess is finally determined.

 

(d)           The Gross-Up Payment or portion thereof provided for in subsection
(c) above shall be paid not later than the ninetieth (90th) day following an
event occurring which subjects Executive to the Excise Tax; provided, however,
that if the amount of such Gross-Up Payment or portion thereof cannot be finally
determined on or before such day, Company shall pay to Executive on such day an
estimate, as determined in good faith by the Accountant, of the minimum amount
of such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code), subject to
further payments pursuant to subsection (c) hereof, as soon as the amount
thereof can reasonably be determined, but in no event later than the one
hundred-twentieth (120th) day after the occurrence of the event subjecting
Executive to the Excise Tax.  In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall be repaid to Company by Executive, payable on the fifth day after
demand by Company (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code).

 

C-2

--------------------------------------------------------------------------------


 

Note:  Redacted portions have been marked with (***).  The redacted portions are
subject to a request for confidential treatment and have been filed separately
with the Securities and Exchange Commission.

 

(e)           In the event of any controversy with the Internal Revenue Service
(or other taxing authority) with regard to the Excise Tax, Executive shall
permit Company to control issues related to the Excise Tax (at its expense),
provided that such issues do not potentially materially adversely affect
Executive, but Executive shall control any other issues.  In the event the
issues are interrelated, Executive and Company shall in good faith cooperate so
as not to jeopardize resolution of either issue, but if the parties cannot agree
the Accountant shall make the final determination with regard to the issues.  In
the event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, Executive shall permit the representative of Company to
accompany Executive, and Executive and Executive’s representative shall
cooperate with Company and its representative.

 

(f)            The Company shall be responsible for all charges of the
Accountant.

 

(g)           The Company and Executive shall promptly deliver to each other
copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this provision.

 

(h)           Nothing in this Exhibit C is intended to violate the
Sarbanes-Oxley Act and to the extent that any remittance obligation hereunder
would do so, such obligation shall be modified so as to make the amount to be
remitted a nonrefundable payment to you and the remittance obligation null and
void.

 

C-3

--------------------------------------------------------------------------------